Filed Pursuant to Rules 424(b)(3) Registration Statement No. 333-158924 Prospectus Supplement No. 2 to Prospectus Dated June 8, 2009 ROYAL STYLE DESIGN, INC. We are supplementing our Prospectus dated June 8, 2009, as originally filed as part of our Registration Statement on Form S-1 (Reg. No. 333-158924) with the Securities and Exchange Commission (the “Commission”) on April 30, 2009, effective as of June 4, 2009, as previously supplemented on August 13, 2009, relating to the resale by certain selling stockholders of up to 2,000,000 shares of common stock (the “Prospectus”), to provide information contained in our Quarterly Report on Form 10-Q filed with the Commission on October 28, 2009 for the quarterly period ended September 30, 2009, a copy of which is attached hereto (without exhibits) and incorporated herein by reference. You should read this Prospectus Supplement No. 2 in conjunction with the Prospectus, which is required to be delivered with all supplements thereto. This Prospectus Supplement No. 2 is qualified by reference to the Prospectus and any earlier supplement, except to the extent the information in this supplement updates or supersedes the information contained in the Prospectus or earlier supplement. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS FOR A DISCUSSION FOR THE RISKS ASSOCIATED WITH OUR BUSINESS. QUARTERLY REPORT ON FORM 10-Q On October 28, 2009, we filed the attached quarterly report on Form 10-Q for the quarterly period ended September 30, 2009 with the Commission. Neither the Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus Supplement No. 2 is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is October 28, 2009. UNITED STATES SECURITIES
